Name: Council Regulation (ECSC, EEC, Euratom) No 2151/82 of 28 July 1982 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: taxation;  EU finance;  executive power and public service
 Date Published: nan

 4.8.1982 EN Official Journal of the European Communities L 228/4 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2151/82 of 28 July 1982 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC, Euratom, ECSC) No 260/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 1544/73 (2), must be amended in order to take account of Council Regulation (ECSC, EEC, Euratom) No 2150/82 of 28 July 1982 introducing special and temporary measures to terminate the service of officials of the European Communities consequent upon the accession of the Hellenic Republic (3), HAS ADOPTED THIS REGULATION: Article 1 An eighth indent is hereby added to Article 2 of Regulation (EEC, Euratom, ECSC) No 260/68 as follows:  those entitled to the allowance for termination of service under Article 2 of Regulation (ECSC, EEC, Euratom) No 2150/82. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the time when Regulation (ECSC, EEC, Euratom) No 2150/82 enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1982. For the Council The President O. MÃLLER (1) OJ No L 56, 4. 3. 1968, p. 8. (2) OJ No L 155, 11. 6. 1973, p. 6. (3) See page 1 of this Official Journal.